ON REHEARING.
Day, J.
— Upon the petition of appellant a' rehearing was granted in this case. The rehearing was allowed, not so much on account of any doubt of the correctness of our former opinion, under the statute, as from a hope that we might be able to discover some legal avenue to a different conclusion, and thus relieve the defendant of the consequences of a conviction which seemed to us, under the circumstances, to be one attended with very great hardship. After a careful examination of the case we are unable to reach any other conclusion than that above announced. The opinion heretofore filed is adhered to.